Citation Nr: 0209808	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an increased rating for service-connected 
residuals of a shell 
fragment wound in the left buttock with retained foreign 
body, currently rated as 40 percent disabling.

2. Entitlement to a compensable rating for service-connected 
left buttock scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1998, a statement of the case was issued in 
December 1998, and a substantive appeal was received in 
December 1998.  Although the appeal arises from the August 
1998 rating decision which denied entitlement to a 
compensable rating for a service-connected left buttock scar, 
during the course of the appeal the RO took action to 
separate the disability into two separate disabilities 
described for rating purposes as "residuals shell fragment 
wound left buttock with retained foreign body," currently 
rated as 40 percent disabling, and "scar left buttock," 
currently rated noncompensable.  Under the circumstances, the 
Board finds that the present appeal encompasses claims for 
higher ratings for both issues. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound in the left buttock with retained foreign body 
are manifested by pain in cold weather, as well as pain with 
prolonged sitting, squatting, or walking; there are no 
symptoms of severe loss of muscle function in the pelvic 
girdle muscle group.  

2.  The veteran's service-connected left buttock scar is 
well-healed, superficial and non-tender.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for the veteran's service-connected 
residuals of a shell fragment wound in the left buttock with 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.73 and Code 5317 (2001).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected left buttock scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.118 and Code 
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examination reports, VA outpatient records and private 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings.  The discussions in the 
rating decisions, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a shell 
fragment wound in the left buttock with retained foreign body 
and left buttock scar warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

To the extent that the residuals of shell fragment wound 
disability arises from the RO's assignment of an initial 
rating, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The record shows that in January 1947, the RO granted service 
connection for a left buttock scar, non-symptomatic, and 
assigned a noncompensable rating under Code 7804, effective 
from January 1946.  In a September 1998 rating decision, the 
RO increased the rating to 10 percent under Code 7804, 
effective July 1998, and re-described the disability as shell 
fragment wound in the left buttock with scar and retained 
foreign body.  In a September 2000 rating decision, the RO 
took action to create two distinct disabilities, residuals of 
a shell fragment wound in the left buttock with retained 
foreign body, rated as 30 percent disabling under Code 5316, 
and left buttock scar, rated noncompensable under Code 7805.  
In April 2001, the RO took action to rate the residuals of a 
shell fragment wound in the left buttock with retained 
foreign body as 40 percent disabling under Code 5317.  

Residuals of a Shell Fragment Wound to the Left Buttock
with Retained Foreign Body.

In this case, the part affected is the left buttock, which is 
part of the pelvic girdle muscle group (gluteus maximus, 
gluteus medius, gluteus minimus).  As such, the RO has rated 
the veteran's residuals under the provisions of Diagnostic 
Code 5317.  Under this rating criteria, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d).  The veteran is currently rated as 
moderately severe.  Under this rating criteria:

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56.

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5317, a 40 
percent rating is warranted for a moderately severe injury to 
Muscle Group XVII.  A 50 percent rating requires a severe 
injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.

The veteran's essential argument is that his service-
connected residuals of a shell fragment wound left buttock 
with retained foreign body are manifested by numbness and 
chronic pain which limits his daily activities.  The medical 
records demonstrate that the veteran complained that his left 
buttock is aggravated by prolonged sitting, standing, 
squatting, and walking.  It is readily clear from the 
evidence that chronic pain is a significant feature of the 
left buttock disability.   

However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to a 
rating in excess of the current 40 percent at this time.  

The medical evidence from the July 1998, March 1999, August 
2000 VA examinations, VA outpatient records, and private 
medical records demonstrates that the veteran's service-
connected residuals of a shell fragment wound to the left 
buttock with retained foreign body are manifested by chronic 
pain and pain with deep palpation.  The August 2000 VA 
examination indicated that the veteran experienced pain with 
resisted extension of the left hip.  Range of motion of the 
left hip was flexion to 120 degrees, extension 30 degrees, 
internal rotation 30 degrees, external rotation 45 degrees, 
abduction 40 degrees, and adduction 40 degrees.  Sensation in 
the lower extremities was intact.  X-rays showed an irregular 
metallic fragment measuring approximately 1cm x 0.5 cm, that 
is present on the superior portion of the left hip joint.  
The fragment moves with performing a frog-leg lateral of the 
left hip in a superior fashion.  The examiner also noted that 
the veteran's subjective complaints of pain with prolonged 
sitting or squatting are consistent with the placement of the 
fragment. 

This symptomatology is consistent with a moderately severe 
injury to the muscles of the pelvic girdle group, which 
contemplates fatigue-pain, lowered threshold of fatigue, and 
loss of power.  This evidence does not demonstrate ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function; X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; visible or measurable atrophy;
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  In the absence of such evidence, entitlement to 
an evaluation in excess of 40 percent for residuals of a 
shell fragment wound in the left buttock is not warranted.

Moreover, the Board notes that the muscle rating criteria 
does contemplate the pain on use.  At any rate, the extent 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 regarding 
additional functional loss due to pain, weakness, 
incoordination and fatigue are applicable, the totality of 
the evidence does not show such additional functional loss 
due to such symptoms which is above and beyond that 
contemplated by the currently assigned 40 percent schedular 
rating. 

Left Buttock Scar.

With regard to the separately service-connected scar, the 
Board is unable to find that a compensable rating is 
warranted.  While the medical evidence shows pain on 
palpation over the left buttock area, it appears that the 
pain is produced by the retained foreign body.  That pain is 
contemplated under the separate 40 percent rating for 
residuals of the shell fragment wound with retained foreign 
body.  Both the June 1998 and March 1999 VA examinations 
showed that the scar itself was nontender.  While the August 
2000 VA examiner did not specifically indicate whether or not 
the scar was tender, he did clearly indicate that the pain in 
that area was with deep palpation.  This supports a finding 
that the veteran's pain is not from the scar itself, but from 
the retained foreign body which, as noted above, is 
contemplated under the separately rated disability.  
Accordingly, there is no basis for a compensable rating under 
Code 7904.  There is also no evidence that the scar is poorly 
nourished with repeated ulceration to warrant a compensable 
rating under Code 7803, nor is there evidence that the scar 
itself limits function to warrant a compensable rating under 
Code 7805.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to either issue.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

